UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes ÿ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ÿAccelerated filer SNon-accelerated filer ÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). ÿ Yes S No On September 30, 2007, there were issued and outstanding 34,693,060 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 15 Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Quantitative and Qualitative Disclosures about Market Risks 30 Controls and Procedures 30 Part II.Other Information 31 Signature 39 Exhibit Index E-1 Table of Contents McMoRan Exploration Co. Part I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In Thousands) ASSETS Cash and cash equivalents $ 16,319 $ 17,830 Restricted investments 3,019 5,930 Accounts receivable 121,734 45,636 Inventories 14,461 25,034 Prepaid expenses 22,053 16,190 Fair value of oil & gas derivative contracts 9,872 - Current assets from discontinued operations, including restricted cash of $0.5 million and $0.4 million, respectively 3,007 6,492 Total current assets 190,465 117,112 Property, plant and equipment, net 1,571,014 282,538 Sulphur business assets 352 362 Restricted investments and cash 3,288 3,288 Fair value of oil and gas derivative contracts 8,964 - Other assets, including unamortized deferred financing costs of $32.5 million at September 30, 2007 and $5.3 million at December 31, 2006 32,507 5,377 Total assets $ 1,806,590 $ 408,677 LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable $ 103,907 $ 85,504 Accrued liabilities 103,475 32,844 6% convertible senior notes 100,870 - Other short term borrowings 18,664 - Accrued interest and dividends payable 18,275 5,479 Current portion of accrued oil and gas reclamation costs 52,456 2,604 Current portion of accrued sulphur reclamation costs 11,490 12,909 Fair value of oil and gas derivative contracts 2,154 - Current liabilities from discontinued operations 2,252 3,678 Total current liabilities 413,543 143,018 Unsecured bridge loan facility 800,000 - Senior secured revolving credit facility 313,000 28,750 5¼% convertible senior notes 115,000 115,000 6% convertible senior notes - 100,870 Accrued oil and gas reclamation costs 224,176 23,272 Accrued sulphur reclamation costs 11,489 10,185 Contractual postretirement obligation 10,633 9,831 Other long-term liabilities 18,686 17,151 Mandatorily redeemable convertible preferred stock - 29,043 Stockholders' deficit (99,937 ) (68,443 ) Total liabilities and stockholders' deficit $ 1,806,590 $ 408,677 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: (In Thousands, Except Per Share Amounts) Oil and gas $ 131,018 $ 57,810 $ 227,381 $ 143,527 Service 2,234 2,605 2,916 9,964 Total revenues 133,252 60,415 230,297 153,491 Costs and expenses: Production and delivery costs 38,197 17,467 72,543 39,001 Depreciation and amortization 85,014 26,030 127,579 44,304 Exploration expenses 37,060 23,399 52,163 50,776 General and administrative expenses 6,992 4,078 17,804 16,624 Gain on oil & gas derivative contracts (10,695 ) - (10,695 ) - Start-up costs for Main Pass Energy Hub™ 2,345 3,160 7,802 7,911 Insurance recovery - - - (2,856 ) Total costs and expenses 158,913 74,134 267,196 155,760 Operating loss (25,661 ) (13,719 ) (36,899 ) (2,269 ) Interest expense (22,887 ) (2,694 ) (34,296 ) (6,840 ) Other income (expense), net (2,457 ) 284 (876 ) (2,315 ) Loss from continuing operations before income taxes (51,005 ) (16,129 ) (72,071 ) (11,424 ) Provision for income taxes - Loss from continuing operations (51,005 ) (16,129 ) (72,071 ) (11,424 ) Income (loss) from discontinued operations (1,179 ) (2,459 ) 50 (5,752 ) Net loss (52,184 ) (18,588 (72,021 ) (17,176 ) Preferred dividends and amortization of convertible preferred stock issuance costs - (404 ) (1,552 ) (1,211 ) Net loss applicable to common stock $ (52,184 ) $ (18,992 ) $ (73,573 ) $ (18,387 ) Basic and diluted net loss per share of common stock: Continuing operations $(1.47 ) $(0.58 ) $(2.40 ) $(0.45 ) Discontinued operations (0.03 ) (0.09 ) 0.00 (0.21 ) Net loss per share of common stock $(1.50 ) $(0.67 ) $(2.40 ) $(0.66 ) Basic and diluted average common shares outstanding 34,693 28,302 30,644 27,805 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine Months Ended September 30, 2007 2006 (In Thousands) Cash flow from operating activities: Net loss $ (72,021 ) $ (17,176 ) Adjustments to reconcile net loss to net cash provided by operating activities: (Income) loss from discontinued operations (50 ) 5,752 Depreciation and amortization 127,579 44,304 Exploration drilling and related expenditures 21,663 32,941 Compensation expense associated with stock-based awards 10,905 13,757 Amortization of deferred financing costs 4,441 1,417 Gain on commodity hedging contracts (10,695 ) - Loss on conversions of convertible senior notes - 4,301 Reclamation expenditures (4,186 ) (543 ) Purchase of oil and gas derivative contracts and other (4,716 ) 892 Decrease in restricted cash - 278 Decrease (increase) in working capital: Accounts receivable (72,533 ) 6,656 Accounts payable, accrued liabilities and other 78,632 16,472 Inventories and prepaid expenses 23,375 (38,550 ) Net cash provided by continuing operations 102,394 70,501 Net cash provided by (used in) discontinued operations 673 (5,805 ) Net cash provided by operating activities 103,067 64,696 Cash flow from investing activities: Exploration, development and other capital expenditures (109,165 ) (202,889 ) Acquisition of Newfield properties, net (1,051,302 ) - Property insurance reimbursement - 3,947 Proceeds from restricted investments 3,037 13,463 Proceeds from sale of property, plant and equipment - 50 Increase in restricted investments (126 ) (141 ) Net cash used in continuing operations (1,157,556 ) (185,570 ) Net cash from discontinued operations - - Net cash used in investing activities (1,157,556 ) (185,570 ) Cash flow from financing activities: Net borrowings under senior secured revolving credit facility 284,250 5,000 Proceeds from unsecured bridge loan facility 800,000 - Financing costs (31,216 ) (531 ) Payments for induced conversion of convertible senior notes - (4,301 ) Dividends paid on convertible preferred stock (1,121 ) (1,121 ) Proceeds from exercise of stock options and other 1,065 389 Net cash provided by (used in) continuing operations 1,052,978 (564 ) Net cash from discontinued operations - - Net cash provided by (used in) financing activities 1,052,978 (564 ) Net decrease in cash and cash equivalents (1,511 ) (121,438 ) Cash and cash equivalents at beginning of year 17,830 130,901 Cash and cash equivalents at end of period $ 16,319 $ 9,463 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware Corporation, are prepared in accordance with U.S. generally accepted accounting principles.The consolidated financial statements of McMoRan include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and for which the right to participate in significant management decisions is not shared with other shareholders.McMoRan consolidates its wholly owned McMoRan Oil &
